t c memo united_states tax_court nicholas e eustace et al petitioners v commissioner of internal revenue respondent docket nos filed date gary j fernandez and mark a camasta for petitioners william t derick and catherine m thayer for respondent memorandum findings_of_fact and opinion ‘cases of the following petitioners are consolidated herewith estate of thomas a eustace deceased vicky eustace executor docket nos and estate of thomas a bustace deceased vicky eustace independent administrator and vicky eustace docket no michael t eustace docket no steven a and michelle l dye docket no and robert r and elsa m eustace docket no foley judge by notices dated date respondent determined deficiencies and additions to petitioners’ federal income taxes as follows nicholas eustace docket no year deficiency dollar_figure estate of thomas a eustace deceased vicky eustace executor docket nos and year deficiency sec_6662 addition dollar_figure dollar_figure -- estate of thomas a kustace deceased vicky eustace independent administrator and vicky eustace docket no year deficiency dollar_figure michael t bustace docket no year deficiency dollar_figure steven a and michelle l dye docket no year deficiency sec_6651 addition dollar_figure dollar_figure robert r and elsa m bustace docket no year deficiency sec_6662 addition dollar_figure dollar_figure big_number big_number big_number big_number - - unless otherwise indicated all section references are to the internal_revenue_code for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issue is whether petitioners are entitled to the sec_41 research_credit findings_of_fact when the petitions were filed each petitioner or petitioner’s representative resided in illinois or indiana petitioners were the shareholders of applied systems inc applied systems an s_corporation founded in to produce computer_software for independent insurance agencies applied systems had five departments programming ée product development customer services sales marketing and operations the programming department had four groups each headed by a vice president the agency manager tam forms interface module fim rating module and advanced engineering of applied systems’ employees worked on the tam module on fim and on the rating module petitioners claim that applied systems paid its employees dollar_figure dollar_figure and dollar_figure of wages relating to the research_credit during and respectively applied systems produced software for processing client and insurance_policy information invoices insurance claims standard insurance forms word processing marketing and q4e- accounting some of the software calculated premiums ée rated policies and transmitted data between independent agencies and insurance_companies e carriers i tam in applied systems released the first version of tam a program designed to automate the day-to-day functions of independent agencies applied systems sold tam directly to such agencies tam consisted of three modules the tam module fim and first rate e rating module during the years in issue applied systems sold the tam and fim modules together as one product and sold first rate separately the software ran on ibm- compatible personal computers pc’s and local area networks lan’ ss a tam module applied systems released the first version e series of the tam module in and the second and third series by the tam module enabled an agency to search for prospective clients whose data matched certain criteria draft personalized sales letters generate followup reports dial telephone numbers track appointments access first rate ie to calculate premiums access fim ie to fill out forms process insurance applications track policy issuance enter changes and claims run marketing analysis reports and process renewals - - in date applied systems released tam for a beta-test 1ie during which agencies used the software ina working environment to identify problems not discovered during in-house testing in date applied systems began to develop tam a series for large agencies in applied systems beta-tested tam throughout applied systems debugged tam and worked on tam in date applied systems decided to make tam its main product and adjust it for small agencies by deactivating certain features applied systems made modifications to the tam module in converting serie sec_4 to during the years in issue the modifications to the tam module included the following rounding numbers applied systems’ clients identified rounding errors in the calculation of money amounts programmers traced the errors to extra decimal places in the compiler program locking transactions applied systems programmed the tam module for locking e allowing more than one user at a time to conduct transactions with a particular file expanding representation programmers expanded the representation on each byte of memory from to objects eg agencies branches or -- - departments increasing the software’s ability to satisfy the needs of larger client agencies managing memory programmers using software purchased from a third-party vendor increased the memory available to run the tam module by transferring some memory contents to disk multitasking programmers using software purchased from a third-party vendor implemented a function called big interrupt that allowed users to perform multiple tasks at one time indexing programmers using software purchased from a third-party vendor developed indexes to locate data in data bases b fim module in applied systems released the first series of fim fim used agency company organization for research_and_development acord an insurance industry association standards to print forms and transmit data to carriers fim automatically inserted into a form any relevant data from existing client and policy data bases fim enabled an agency to send e upload forms and the data thereon to carriers through an electronic interface fim supported single-entry multicompany interface semci which allowed an agency to enter data only once and send it to multiple carriers by fim could also receive ée - download data such as insurance policies during the years in issue applied systems integrated fim with the tam module by structuring data bases configuring data and formatting data and characters for printing applied systems made modifications to fim in converting serie sec_4 to cc first rate module prior to the years in issue the rating module enabled agents to rate personal insurance policies in a dozen states in late applied systems purchased alpha touch a rating vendor based in bloomington minnesota alpha touch had software that could calculate premiums relating to personal insurance written in the midwestern states applied systems used the alpha touch software to expand first rate enabling the module to calculate premiums relating to more carriers all states and commercial as well as personal insurance during the years in issue applied systems’ employees created programs applicable to carriers not already included in first rate the employees referred to state regulations and carrier manuals to determine the required data elements and the rating formulas at the end of applied systems began work on rating programs applicable to commercial insurance commercial insurance rating involved more types of insurance coverage than personal insurance from through applied systems created approximately big_number programs applied --- - systems regularly updated each program to reflect rating formula modifications each carrier made at least once a year d other projects during the years in issue applied systems also worked on data conversion independence wintam diamond and evaluations r d data conversion from through applied systems offered an electronic data conversion service to agencies switching from another automation system to the tam module this service allowed agencies to use the data from their old systems without manually reentering the data into the tam module in a typical data conversion applied systems would take the data off the old system put it on a pc create a program to transfer the data to data base files needed for the tam module and run the program to transfer the data in an average week applied systems was converting in four systems in seven systems and in nine systems independence in applied systems purchased liberty and leader systems 1ie automation vendors that were subsidiaries of carriers and began the independence project to integrate the software of these systems with fim as a result of the acquisition applied systems added to its user base the customers - - of liberty and leader based in georgia and indiana respectively these new customers could convert to the tam module or retain their existing software which required integration with fim the computer language of liberty and leader ie cobol was different from that of fim ie c independence involved figuring out how to run fim with and pass data to and from the acquired systems wintam in one of applied systems’ competitors announced that it would release a microsoft windows version of its software by the year’s end in response applied systems formed a group_of_employees to develop a version of the tam module for use in the windows environment e wintam applied systems decided to keep the tam module in the old disk operating system dos environment but put it in a windows format this decision allowed applied systems to bring a windows version to market before completing the product development in date applied systems demonstrated an early version of wintam at an annual insurance industry convention diamond in the latter part of applied systems started to design an automation system called diamond to serve large carriers ie while the tam module served independent -- - agencies diamond would manage and update policies to reflect customer transactions evaluations r d applied systems’ evaluations r d work consisted of evaluating and developing by the creation of short routines compatibility between tam and third-party hardware and software products il credit claimed on its and tax returns ie forms 1120s u s income_tax returns for an s_corporation applied systems did not claim any research_credit on date applied systems hired a new tax manager who determined that applied systems should claim research credits relating to the years in issue the tax manager interviewed employees and delineated the employees and activities that he believed qualified for the research_credit on date and date applied systems submitted amended returns relating to the years in issue to claim the respective research_credit that was erroneously omitted from the original filing of the form_1120s on the amended returns applied systems claimed research credits of dollar_figure dollar_figure and dollar_figure relating to the wages of employees in and respectively petitioners pursuant to amended pleadings filed in date added the wages of employees ie dollar_figure to their claim - li - opinion it definition of qualified_research pursuant to sec_41 qualified_research must meet in pertinent part the discovery and process_of_experimentation tests a the discovery test qualified_research must be undertaken for the purpose of discovering information which is technological in nature sec_4a1 d b in this case qualified_research is research that is undertaken to discover information that goes beyond the current state of knowledge in the computer science field sec_41 b 163_f3d_440 7th cir 110_tc_454 in the context of sec_41 b discovery demands something more than mere superficial newness it connotes innovation in underlying principle united stationers inc v united_states supra pincite b the process_of_experimentation test substantially_all of the activities of qualified_research must constitute elements of a process_of_experimentation for a purpose that relates to a new or improved function performance reliability or quality sec_41 d a in sec_41 c substantially_all means at least percent of the activities that constitute a process_of_experimentation norwest corp v commissioner supra pincite sec_1_41-2 income_tax regs a process_of_experimentation involves something more than simply debugging a computer_program united stationers inc v united_states supra pincite in this case qualified_research consists of activities at least percent of which constitute a process_of_experimentation aimed at eliminating uncertainty about the technical ability to develop software see sec_41 norwest corp v commissioner supra pincite- sec_1_41-2 income_tax regs il parties’ contentions respondent contends that applied systems did not conduct qualified_research because its employees did not undertake research to discover information that is technological in nature and substantially_all of the employees’ research activities did not constitute elements of a process_of_experimentation petitioners contend that the sec_41 definition of qualified_research requires only that there be significant programming changes to software petitioners further contend that applied systems’ work meets the requirements of the discovery test because all computer programming relies on computer science principals sic and the process_of_experimentation test because employees did consider alternatives when adding additional functionality to the petitioner’s sic computer programs til analysis we note at the outset that petitioners’ reconstruction of qualifying expenses was unreliable inaccurate incomplete and wholly insufficient to establish what various workers did and whether such expenses qualify for the research_credit in addition petitioners failed to have their computer expert address technical issues relevant to the case and as noted below the testimony of petitioners’ witnesses further supports our conclusion that work performed by applied systems’ employees during the years in issue does not qualify for the research_credit a tam most of the product development of the tam module occurred during through in describing a sophisticated approach that applied systems had invented and used in the tam module petitioners’ programmer testified this would have been in the ‘80s during the years in issue employees merely updated the tam module solutions to problems of rounding numbers locking transactions and expanding representation were commonly known in the computer science field and did not present significant programming challenges applied systems’ purchase and use of third-party software to facilitate managing memory multitasking and indexing tasks indicates that these techniques were also known in the computer science field petitioners’ programmer testified that he could immediately know whether something could be made to work or whether it just wouldn’t work applied systems’ employees performed the following tasks relating to fim establishing the capability to display business forms enter data into their blank fields integrate the data with a data base and print standard forms all these tasks were feasible before similarly employees working on first rate converted state regulations and carrier formulas into programs this task is part of the normal skilled practice of software development and does not advance or refine any principles of computer science petitioners’ computer expert testified relating to the expansion of the rating module it’s hard for me to think about writing each of those programs as constituting research applied systems’ vice president in charge of first rate testified really from to there were minor enhancements modifications to make things easier there weren’t a lot of major changes in essence these tasks did not go beyond the current state of knowledge in the computer science field and did not involve a process_of_experimentation b other projects petitioners contend that work on data conversion independence wintam and diamond gualifies for the research -- - credit we disagree data conversion 1s commonly provided by software vendors there was no technical uncertainty for example that a cobol program could be rewritten in c and by the principles for converting software from dos to windows had been published petitioners’ programmer testified that during the years in issue applied systems did not fundamentally convert the tam module from dos but as a simple_plan we could do fast merely put the tam module in a windows format so we could start demonstrating something under windows more quickly applied systems’ vice president testified relating to diamond that employees were trying to figure out what the product was supposed to do but weren’t doing any coding i1 e programming during the years in issue petitioners presented insufficient evidence relating to evaluations r d and failed to address this issue on brief iv conclusion petitioners fell woefully short of presenting sufficient evidence to establish as required by sec_41 that applied systems’ activities met the requirements for the research_credit applied systems did not undertake research to discover information beyond the current state of knowledge in the computer science field nor did applied systems conduct a process_of_experimentation aimed at eliminating uncertainty about the technical ability to develop the software -- - although the tam module fim first rate diamond etc do not meet the requirements of sec_41 the research_credit may nevertheless be applicable to the most significant set of elements of these products in relation to which all the requirements are met see h conf rept vol ii at ti-72 to ii-73 1986_3_cb_1 petitioners acknowledge that they do not have the substantiation necessary to tie salaries to activities at the subcomponent level however the cohen sic rule would apply in this circumstance and the court would be required to make a reasonable allocation of salaries to functionality the rule_of 39_f2d_540 2d cir does not reguire the court in this case to make such an allocation and we decline to do so accordingly respondent’s determinations are sustained contentions we have not addressed are moot irrelevant or meritless to reflect the foregoing decisions will be entered under rule
